DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaudreau (US 2014/0320614 A1).
Regarding claims 1 and 11, Gaudreau teaches a display surface (202, figure 2A) that includes a plurality of subpixels arranged in a grid pattern along a first direction corresponding to a direction in which a user’s eyes are aligned and a second direction orthogonal to the first direction (see figure 9; paragraph 0103),
An optical element (204, paragraph 0104) that defines a beam direction of light emitted from the display surface for each of a plurality of strip shaped regions extending in a direction one the display surface at a predetermined angle other than 0 degrees with respect to the second direction (1000, figure 9 and paragraph 0103); and

Wherein the controller is configured to acquire brightness information (inherent that the controller has at least the brightness information of the sub-pixels in order to display an image), and based on the brightness information, reduce the luminance of at least a subset of binocular subpixels that have a portion included in a first visible region on the display surface for emitting light to a first eye position of the user and a remaining portion included in a second visible region on the display surface for emitting light to a second eye position of the user (paragraph 0105).
Regarding claim 2, Gaudreau teaches the controller is configured to turn off the at least the subset of the binocular subpixels (paragraph 0105, ‘turn off either or both of the left and right image sub-pixels at point G1’).
Regarding claim 3, Gaudreau teaches the controller is configured to determine a first subpixel group that is at least partially included in the first visible region and constituted of subpixels in a predetermined number of columns and rows and a second subpixel group that is at least partially included in a second visible region and constituted of subpixels in a predetermined number of columns and rows and cause a subpixel that is included in the first subpixel group and not included in the binocular subpixels whose luminance is reduced to display a first image, and cause a subpixel that is included in the second subpixel group and not included in the binocular subpixels whose luminance is reduced to display a second image (paragraph 0105).
Regarding claim 5, Gaudreau teaches the controller is configured to acquire information indicating a position of the user’s eyes and determine the binocular subpixels, the first visible region and the second visible region based on the information indicating the position of the user’s eyes (paragraph 0103 and 0104).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaudreau (US 2014/0320614 A1) in view of Mather et al. (US 2008/0117233 A1).
Regarding claim 6, Gaudreau does not teach the controller is configured to acquire information indicating an illuminance of a surrounding environment as the brightness information and reduce the luminance of the binocular sub0pixels based on the illuminance.
Mather teaches the controller is configured to acquire information indicating an illuminance of a surrounding environment as the brightness information and reduce the luminance of pixels causing crosstalk based on the illuminance (paragraph 0138).  Given that the crosstalk pixels are the binocular 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Gaudreau to reduce the luminance of crosstalk pixels such as taught in Mather in order to improve image visibility (paragraph 0138).
Regarding claim 8, Gaudreau teaches a display surface (202, figure 2A) that includes a plurality of subpixels arranged in a grid pattern along a first direction corresponding to a direction in which a user’s eyes are aligned and a second direction orthogonal to the first direction (see figure 9; paragraph 0103),
An optical element (204, paragraph 0104) that defines a beam direction of light emitted from the display surface for each of a plurality of strip shaped regions extending in a direction one the display surface at a predetermined angle other than 0 degrees with respect to the second direction (1000, figure 9 and paragraph 0103); and
A controller (208, paragraph 0103, 0104) configured to cause the display surface to display an image,
Wherein the controller is configured to acquire brightness information (inherent that the controller has at least the brightness information of the sub-pixels in order to display an image), and based on the brightness information, reduce the luminance of at least a subset of binocular subpixels that have a portion included in a first visible region on the display surface for emitting light to a first eye position of the user and a remaining portion included in a second visible region on the display surface for emitting light to a second eye position of the user (paragraph 0105).
Gaudreau does not teach a measuring apparatus configured to measure brightness.
Mather teaches a measuring apparatus configured to measure brightness (paragraph 0138).

Regarding claim 9, Gaudreau teaches a display surface (202, figure 2A) that includes a plurality of subpixels arranged in a grid pattern along a first direction corresponding to a direction in which a user’s eyes are aligned and a second direction orthogonal to the first direction (see figure 9; paragraph 0103),
An optical element (204, paragraph 0104) that defines a beam direction of light emitted from the display surface for each of a plurality of strip shaped regions extending in a direction one the display surface at a predetermined angle other than 0 degrees with respect to the second direction (1000, figure 9 and paragraph 0103); and
A controller (208, paragraph 0103, 0104) configured to cause the display surface to display an image,
Wherein the controller is configured to acquire brightness information (inherent that the controller has at least the brightness information of the sub-pixels in order to display an image), and based on the brightness information, reduce the luminance of at least a subset of binocular subpixels that have a portion included in a first visible region on the display surface for emitting light to a first eye position of the user and a remaining portion included in a second visible region on the display surface for emitting light to a second eye position of the user (paragraph 0105).
Gaudreau does not teach a measuring apparatus configured to measure brightness, or a mobile body provided with a three-dimensional display system.
Mather teaches a measuring apparatus configured to measure brightness (paragraph 0138), and a mobile body provided with a three-dimensional display system (paragraph 0138).

Regarding claim 10, Gaudreau does not teach an emitter that emits light to surroundings, wherein the measuring apparatus controls the emitter based on the brightness.
Mather teaches an emitter that emits light to surroundings, wherein the measuring apparatus controls the emitter based on the brightness (paragraph 0138).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Gaudreau to be used in a car as taught in Mather in order to make the automobile information more conveniently accessed by the driver.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, closest prior art (Gaudreau in view of Mather) does not specify that more of the binocular subpixels will have their luminance reduced as the level of brightness becomes lower.  Put another way, say there are N binocular subpixels and a brightness level of high brightness.  The display device of claim 4 implies that only perhaps a subset say N-j binocular subpixels, when the brightness is high, will have a decreased luminance, but as the brightness decreases to a lower level of brightness, the display device of claim 4 implies that a larger number of those binocular subpixels, perhaps up to the full value N will have their luminance decreased.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (US 2018/0109778 A1) is another autostereoscopic display system which reduces subpixels luminance of binocular subpixels in a critical region in order to reduce crosstalk.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	11/13/2021